999 F.2d 544
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Steve L. THOMAS, Plaintiff-Appellant,v.CALIFORNIA STATE DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 93-15184.
United States Court of Appeals, Ninth Circuit.
Submitted June 25, 1993.*Decided July 9, 1993.

Before CANBY, FERNANDEZ and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Steve L. Thomas appeals pro se the district court's denial of his motion to disqualify the presiding judge in his employment discrimination action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 20003 et seq.   We dismiss this appeal for lack of jurisdiction.


3
Because denial of a motion to disqualify is not a final order under 28 U.S.C. § 1291 and the district court has not certified this interlocutory order as appealable under 28 U.S.C. § 1292(b), we lack jurisdiction to consider the issue raised in this appeal.   See United States v. State of Washington, 573 F.2d 1121, 1122 (9th Cir.1978).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Thomas's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3